USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-16 filed 12/27/20 page 1 of 4




                            EXHIBIT P
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-16 filed 12/27/20 page 2 of 4

  From:             Charles Chamberlain
  To:               john@adstreaminc.com; help@carved.com; info@adstreaminc.com; john@carved.com
  Cc:               Timothy Haller; Katy Dickman
  Subject:          RE: BelAir Electronics, Inc. (“BelAir”) – Patent Portfolio Licensing and Enforcement – Carved, LLC (“Carved”)
  Date:             Friday, April 17, 2020 11:17:36 AM
  Attachments:      image003.png


 Confidential / Subject To Rule 408, Fed. Rules Of Evid.


 John,

 We have not heard from Carved regarding the Belair patent portfolio, the exemplary infringing
 product(s) and the representative claims provided in previous correspondences. We want to
 be sensitive to the current situation regarding COVID19; however, we will move forward with
 litigation as your silence only confirms our thoughts on infringement. Furthermore, our
 attempts to engage in good faith discussions outside the courts, and your lack of responding,
 will be reflected in the complaint as well as the willful violation of US intellectual property
 laws. Belair is a reasonable client and a discounted pre-litigation offer can be had if the parties
 can enter into discussion by Friday, April 24, 2020. The choice is yours.

 I hope you and your family are safe and healthy,

 Regards,
 Charlie

 TIGERIP VENTURES
 PATENT MONETIZATION & INVESTMENTS
 Charles W. Chamberlain
 Chief Executive Officer
 Office: (404) 480-0125
 Mobile: (404) 457-2421
 www.tigeripventures.com

 CONFIDENTIALITY: The information transmitted (including attachments) is covered by the
 Electronic Privacy Act, U.S.C. 2510-2521 and is intended only for the person(s) or
 entity/entities to which it is addressed and may contain confidential and/or privileged
 material. Any review, retransmission, dissemination or other use of, or taking of any action in
 reliance upon this information by persons or entities other than the intended recipient(s)
 is prohibited. If you received this in error, please contact the sender and delete the material
 from any computer.



 From: Katy Dickman <dickman@haller-iplaw.com>
 Sent: Tuesday, March 10, 2020 2:48 PM
 To: john@adstreaminc.com
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-16 filed 12/27/20 page 3 of 4

 Cc: Timothy Haller <haller@haller-iplaw.com>; Charles Chamberlain
 <cchamberlain@tigeripventures.com>
 Subject: Re: BelAir Electronics, Inc. (“BelAir”) – Patent Portfolio Licensing and Enforcement – Carved,
 LLC (“Carved”)

 SENT ON BEHALF OF TIMOTHY J. HALLER

 Confidential / Subject To Rule 408, Fed. Rules Of Evid.

 Dear Mr. Webber:

 Attached are the three patents referenced in our letter sent yesterday. They were inadvertently omitted
 from the email transmission.

 Kind regards,
 Katy

 Attachments: 3


 From: Katy Dickman <dickman@haller-iplaw.com>
 Date: Monday, March 09, 2020 at 14:41
 To: "john@adstreaminc.com" <john@adstreaminc.com>
 Cc: Tim Haller <haller@haller-iplaw.com>, Charlie Chamberlain <cc@tigeripventures.com>
 Subject: BelAir Electronics, Inc. (“BelAir”) – Patent Portfolio Licensing and Enforcement –
 Carved, LLC (“Carved”)

 SENT ON BEHALF OF TIMOTHY J. HALLER

 Confidential / Subject To Rule 408, Fed. Rules Of Evid.

 Dear Mr. Webber:

 Please see attached follow up correspondence regarding BelAir’s licensing program.

 Kind regards,
 Katy

 Attachments: 1
 ----------------------------------------------------------
 Katy Dickman
 Paralegal




 230 E Delaware Pl, Ste 5E
 Chicago, IL 60611
 Direct – (847) 863-6702
 dickman@haller-iplaw.com
 www.haller-iplaw.com

 *******************************
 ** LEGAL DISCLAIMER **
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-16 filed 12/27/20 page 4 of 4

 *******************************
 This email message and any attachments may contain legally privileged, confidential or proprietary
 information. If you are not the intended recipient(s), or the employee or agent responsible for delivery of
 this message to the intended recipient(s), you are hereby notified that any dissemination, distribution or
 copying of this email message is strictly prohibited. If you have received this message in error, please
 immediately notify the sender and delete this email message from your computer.
